Case 6:18-cv-01223-PGB-GJK Document 23 Filed 12/17/18 Page 1 of 1 PageID 102



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


STEVEN HILL,

                       Plaintiff,

v.                                                    Case No: 6:18-cv-1223-Orl-40GJK

FLAGSHIP CREDIT ACCEPTANCE,
LLC,

                       Defendant.
                                         /

                                         ORDER

      This cause is before the court following review of the Joint Stipulation for Voluntary

Dismissal with Prejudice, in which the parties stipulate to the dismissal of the

above-captioned action in its entirety. (Doc. 22). The stipulation of dismissal is self-

executing pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).         See Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1278, 1279 (11th Cir. 2012). Accordingly, the

Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on December 17, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties
